Exhibit 10.46

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS.  THIS WARRANT AND THE UNDERLYING SECURITIES MAY NOT BE
TRANSFERRED UNLESS (I) THIS WARRANT AND THE UNDERLYING SECURITIES HAVE BEEN
REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT, (II) THIS WARRANT AND THE
UNDERLYING SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K) OR (III) THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

OF SUNESIS PHARMACEUTICALS, INC.

 

THIS CERTIFIES THAT, for value received,                                     is
entitled to subscribe for and purchase                         fully paid and
nonassessable shares (the “Shares”) of common stock, par value $0.0001 per share
(the “Common Stock”), of Sunesis Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), at a price per share equal to $6.21 (such price and such other
price as shall result, from time to time, from the adjustments specified in
Section 4 hereof is herein referred to as the “Warrant Price”), upon the terms
and subject to the conditions hereinafter set forth.

 


1.     TERM.  THE PURCHASE RIGHT REPRESENTED BY THIS WARRANT IS EXERCISABLE, IN
WHOLE OR IN PART, AT ANY TIME AND FROM TIME TO TIME FROM MARCH 17, 2006 (THE
“DATE OF GRANT”) UNTIL THE 7-YEAR ANNIVERSARY OF THE DATE OF GRANT.


 


2.     METHOD OF EXERCISE; PAYMENT; ISSUANCE OF NEW WARRANT.  SUBJECT TO
SECTION 1 HEREOF, THE PURCHASE RIGHT REPRESENTED BY THIS WARRANT MAY BE
EXERCISED BY THE HOLDER HEREOF, IN WHOLE OR IN PART AND FROM TIME TO TIME, AT
THE ELECTION OF THE HOLDER HEREOF, BY (A) THE SURRENDER OF THIS WARRANT (WITH
THE NOTICE OF EXERCISE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A-1
DULY COMPLETED AND EXECUTED) AT THE PRINCIPAL OFFICE OF THE COMPANY AND BY THE
PAYMENT TO THE COMPANY, BY CERTIFIED OR BANK CHECK, OR BY WIRE TRANSFER TO AN
ACCOUNT DESIGNATED BY THE COMPANY (A “WIRE TRANSFER”) OF AN AMOUNT EQUAL TO THE
THEN APPLICABLE WARRANT PRICE MULTIPLIED BY THE NUMBER OF SHARES THEN BEING
PURCHASED; OR (B)  EXERCISE OF THE “NET ISSUANCE” RIGHT PROVIDED FOR IN
SECTION 9 HEREOF.  THE PERSON OR PERSONS IN WHOSE NAME(S) ANY CERTIFICATE(S)
REPRESENTING SHARES OF COMMON STOCK SHALL BE ISSUABLE UPON EXERCISE OF THIS
WARRANT SHALL BE DEEMED TO HAVE BECOME THE HOLDER(S) OF RECORD OF, AND SHALL BE
TREATED FOR ALL PURPOSES AS THE RECORD HOLDER(S) OF, THE SHARES REPRESENTED
THEREBY (AND SUCH SHARES SHALL BE DEEMED TO HAVE BEEN ISSUED) IMMEDIATELY PRIOR
TO THE CLOSE OF BUSINESS ON THE DATE OR DATES UPON WHICH THIS WARRANT IS
EXERCISED.  IN THE EVENT OF ANY EXERCISE OF THE RIGHTS REPRESENTED BY THIS
WARRANT, CERTIFICATES FOR THE SHARES OF STOCK SO PURCHASED SHALL BE DELIVERED TO
THE HOLDER HEREOF AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN THIRTY (30)
DAYS AFTER SUCH EXERCISE AND, UNLESS THIS WARRANT HAS BEEN FULLY EXERCISED OR
EXPIRED, A NEW WARRANT REPRESENTING THE PORTION OF THE SHARES, IF ANY, WITH
RESPECT TO WHICH THIS WARRANT SHALL NOT THEN HAVE BEEN EXERCISED SHALL ALSO BE
ISSUED TO THE

 

--------------------------------------------------------------------------------


 


HOLDER HEREOF AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN SUCH THIRTY-DAY
PERIOD; PROVIDED, HOWEVER, IF REQUESTED BY THE HOLDER OF THIS WARRANT, THE
COMPANY SHALL USE REASONABLE EFFORTS TO CAUSE ITS TRANSFER AGENT TO DELIVER THE
CERTIFICATE REPRESENTING SHARES ISSUED UPON EXERCISE OF THIS WARRANT TO A BROKER
OR OTHER PERSON (AS DIRECTED BY THE HOLDER EXERCISING THIS WARRANT) WITHIN THE
TIME PERIOD REQUIRED TO SETTLE ANY TRADE MADE BY THE HOLDER AFTER EXERCISE OF
THIS WARRANT.


 


3.     STOCK FULLY PAID; RESERVATION OF SHARES.  ALL SHARES THAT MAY BE ISSUED
UPON THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON ISSUANCE
PURSUANT TO THE TERMS AND CONDITIONS HEREIN, BE FULLY PAID AND NONASSESSABLE,
AND FREE FROM ALL PREEMPTIVE RIGHTS AND TAXES, LIENS AND CHARGES WITH RESPECT TO
THE ISSUE THEREOF.  DURING THE PERIOD WITHIN WHICH THE RIGHTS REPRESENTED BY
THIS WARRANT MAY BE EXERCISED, THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED,
AND RESERVED FOR THE PURPOSE OF THE ISSUE UPON EXERCISE OF THE PURCHASE RIGHTS
EVIDENCED BY THIS WARRANT, A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK TO
PROVIDE FOR THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT.  IF AT ANY
TIME DURING THE TERM OF THIS WARRANT THE NUMBER OF AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK SHALL NOT BE SUFFICIENT TO PERMIT EXERCISE OF THIS
WARRANT, THE COMPANY WILL TAKE SUCH CORPORATE ACTION AS MAY, IN THE OPINION OF
ITS COUNSEL, BE NECESSARY TO INCREASE ITS AUTHORIZED BUT UNISSUED SHARES OF
COMMON STOCK TO SUCH NUMBER OF SHARES AS SHALL BE SUFFICIENT FOR SUCH PURPOSES.


 


4.     ADJUSTMENT OF WARRANT PRICE AND NUMBER OF SHARES.  THE NUMBER OF SHARES
OF COMMON STOCK PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND THE WARRANT
PRICE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE OCCURRENCE OF
CERTAIN EVENTS, AS FOLLOWS:


 


(A)           RECLASSIFICATION OR MERGER.  IN CASE OF ANY RECLASSIFICATION OR
CHANGE OF SECURITIES OF THE CLASS ISSUABLE UPON EXERCISE OF THIS WARRANT (OTHER
THAN A CHANGE IN PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO PAR
VALUE TO PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR COMBINATION), OR IN CASE
OF ANY MERGER OF THE COMPANY WITH OR INTO ANOTHER CORPORATION (OTHER THAN A
MERGER WITH ANOTHER CORPORATION IN WHICH THE COMPANY IS THE ACQUIRING AND THE
SURVIVING CORPORATION AND WHICH DOES NOT RESULT IN ANY RECLASSIFICATION OR
CHANGE OF OUTSTANDING SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT), OR IN
CASE OF ANY SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, THE
COMPANY, OR SUCH SUCCESSOR OR PURCHASING CORPORATION, AS THE CASE MAY BE, SHALL
DULY EXECUTE AND DELIVER TO THE HOLDER OF THIS WARRANT A NEW WARRANT (IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE  HOLDER OF THIS WARRANT), SO THAT
THE HOLDER OF THIS WARRANT SHALL HAVE THE RIGHT TO RECEIVE UPON EXERCISE OF THIS
WARRANT, AT A TOTAL PURCHASE PRICE EQUAL TO THAT PAYABLE UPON THE EXERCISE OF
THE UNEXERCISED PORTION OF THIS WARRANT, AND IN LIEU OF THE SHARES OF COMMON
STOCK THERETOFORE ISSUABLE UPON EXERCISE OF THIS WARRANT, THE KIND AND AMOUNT OF
SHARES OF STOCK, OTHER SECURITIES, MONEY AND PROPERTY RECEIVABLE UPON SUCH
RECLASSIFICATION, CHANGE, MERGER OR SALE BY A HOLDER OF THE NUMBER OF SHARES OF
COMMON STOCK THEN PURCHASABLE UNDER THIS WARRANT.  ANY NEW WARRANT SHALL PROVIDE
FOR ADJUSTMENTS THAT SHALL BE AS NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO THE
ADJUSTMENTS PROVIDED FOR IN THIS SECTION 4.  THE PROVISIONS OF THIS
SECTION 4(A) SHALL SIMILARLY APPLY TO SUCCESSIVE RECLASSIFICATIONS, CHANGES,
MERGERS AND SALES.


 


(B)           SUBDIVISION OR COMBINATION OF SHARES.  IF THE COMPANY AT ANY TIME
WHILE THIS WARRANT REMAINS OUTSTANDING AND UNEXPIRED SHALL SUBDIVIDE OR COMBINE
ITS OUTSTANDING SHARES OF COMMON STOCK, THE WARRANT PRICE SHALL BE
PROPORTIONATELY DECREASED AND THE NUMBER OF SHARES

 

2

--------------------------------------------------------------------------------


 


ISSUABLE HEREUNDER SHALL BE PROPORTIONATELY INCREASED IN THE CASE OF A
SUBDIVISION AND THE WARRANT PRICE SHALL BE PROPORTIONATELY INCREASED AND THE
NUMBER OF SHARES ISSUABLE HEREUNDER SHALL BE PROPORTIONATELY DECREASED IN THE
CASE OF A COMBINATION.


 


(C)           STOCK DIVIDENDS AND OTHER DISTRIBUTIONS.  IF THE COMPANY AT ANY
TIME WHILE THIS WARRANT IS OUTSTANDING AND UNEXPIRED SHALL (I) PAY A DIVIDEND
WITH RESPECT TO COMMON STOCK PAYABLE IN COMMON STOCK, THEN THE WARRANT PRICE
SHALL BE ADJUSTED, FROM AND AFTER THE DATE OF DETERMINATION OF STOCKHOLDERS
ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION, TO THAT PRICE DETERMINED BY
MULTIPLYING THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH DATE OF
DETERMINATION BY A FRACTION (A) THE NUMERATOR OF WHICH SHALL BE THE TOTAL NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH DIVIDEND OR
DISTRIBUTION, AND (B) THE DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH DIVIDEND OR
DISTRIBUTION; OR (II) MAKE ANY OTHER DISTRIBUTION WITH RESPECT TO COMMON STOCK
(EXCEPT ANY DISTRIBUTION SPECIFICALLY PROVIDED FOR IN SECTIONS 4(A) AND 4(B)),
THEN, IN EACH SUCH CASE, PROVISION SHALL BE MADE BY THE COMPANY SUCH THAT THE
HOLDER OF THIS WARRANT SHALL RECEIVE UPON EXERCISE OF THIS WARRANT A
PROPORTIONATE SHARE OF ANY SUCH DIVIDEND OR DISTRIBUTION AS THOUGH IT WERE THE
HOLDER OF THE COMMON STOCK AS OF THE RECORD DATE FIXED FOR THE DETERMINATION OF
THE STOCKHOLDERS OF THE COMPANY ENTITLED TO RECEIVE SUCH DIVIDEND OR
DISTRIBUTION.


 


(D)           ADJUSTMENT OF NUMBER OF SHARES.  UPON EACH ADJUSTMENT IN THE
WARRANT PRICE, THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE HEREUNDER SHALL
BE ADJUSTED, ROUNDED UP TO THE NEAREST WHOLE SHARE, TO THE PRODUCT OBTAINED BY
MULTIPLYING THE NUMBER OF SHARES PURCHASABLE IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT IN THE WARRANT PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE
THE WARRANT PRICE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND THE DENOMINATOR OF
WHICH SHALL BE THE WARRANT PRICE IMMEDIATELY THEREAFTER.


 


5.     NOTICE OF ADJUSTMENTS.  WHENEVER THE WARRANT PRICE OR THE NUMBER OF
SHARES PURCHASABLE HEREUNDER SHALL BE ADJUSTED PURSUANT TO SECTION 4 HEREOF, THE
COMPANY SHALL MAKE A CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL OFFICER SETTING
FORTH, IN REASONABLE DETAIL, THE EVENT REQUIRING THE ADJUSTMENT, THE AMOUNT OF
THE ADJUSTMENT, THE METHOD BY WHICH SUCH ADJUSTMENT WAS CALCULATED, AND THE
WARRANT PRICE AND THE NUMBER OF SHARES PURCHASABLE HEREUNDER AFTER GIVING EFFECT
TO SUCH ADJUSTMENT, AND SHALL CAUSE COPIES OF SUCH CERTIFICATE TO BE MAILED TO
THE HOLDER OF THIS WARRANT.


 


6.     FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK WILL BE ISSUED
IN CONNECTION WITH ANY EXERCISE HEREUNDER, BUT IN LIEU OF SUCH FRACTIONAL SHARES
THE COMPANY SHALL MAKE A CASH PAYMENT THEREFOR BASED ON THE PRODUCT RESULTING
FROM MULTIPLYING THE THEN FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF
EXERCISE AS DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS BY SUCH
FRACTION.


 


7.     COMPLIANCE WITH ACT; DISPOSITION OF WARRANT OR SHARES OF COMMON STOCK.


 


(A)           COMPLIANCE WITH ACT.  THE HOLDER OF THIS WARRANT, BY ACCEPTANCE
HEREOF, AGREES THAT THIS WARRANT, AND THE SHARES OF COMMON STOCK TO BE ISSUED
UPON EXERCISE HEREOF ARE BEING ACQUIRED FOR INVESTMENT AND THAT SUCH HOLDER WILL
NOT OFFER, SELL OR OTHERWISE DISPOSE OF THIS WARRANT, OR ANY SHARES OF COMMON
STOCK EXCEPT UNDER CIRCUMSTANCES WHICH WILL NOT RESULT IN A VIOLATION OF

 

3

--------------------------------------------------------------------------------


 


THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY APPLICABLE
STATE SECURITIES LAWS.  UPON EXERCISE OF THIS WARRANT, UNLESS THE SHARES BEING
ACQUIRED ARE REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE, THE HOLDER
HEREOF SHALL CONFIRM IN WRITING THAT THE SHARES OF COMMON STOCK SO PURCHASED ARE
BEING ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TOWARD DISTRIBUTION OR RESALE
IN VIOLATION OF THE SECURITIES ACT AND SHALL CONFIRM SUCH OTHER MATTERS RELATED
THERETO AS MAY BE REASONABLY REQUESTED BY THE COMPANY.  THIS WARRANT AND ALL
SHARES OF COMMON STOCK ISSUED UPON EXERCISE OF THIS WARRANT (UNLESS REGISTERED
UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS) SHALL BE
STAMPED OR IMPRINTED WITH A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. 
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT, (II)
SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K) OR (III) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

 

Said legend shall be removed by the Company, upon the request of a holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.  In addition, in connection with the issuance of this warrant,
the holder specifically represents to the Company by acceptance of this warrant
as follows:

 

(1)           THE HOLDER IS AWARE OF THE COMPANY’S BUSINESS AFFAIRS AND
FINANCIAL CONDITION, AND HAS ACQUIRED INFORMATION ABOUT THE COMPANY SUFFICIENT
TO REACH AN INFORMED AND KNOWLEDGEABLE DECISION TO ACQUIRE THIS WARRANT.  THE
HOLDER IS ACQUIRING THIS WARRANT FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES
ONLY AND NOT WITH A VIEW TO, OR FOR THE RESALE IN CONNECTION WITH, ANY
“DISTRIBUTION” THEREOF IN VIOLATION OF THE SECURITIES ACT.

 

(2)           THE HOLDER UNDERSTANDS THAT THIS WARRANT HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT IN RELIANCE UPON A SPECIFIC EXEMPTION THEREFROM, WHICH
EXEMPTION DEPENDS UPON, AMONG OTHER THINGS, THE BONA FIDE NATURE OF THE HOLDER’S
INVESTMENT INTENT AS EXPRESSED HEREIN.

 

(3)           THE HOLDER FURTHER UNDERSTANDS THAT THIS WARRANT MUST BE HELD
INDEFINITELY UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT AND
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR UNLESS EXEMPTIONS FROM
REGISTRATION AND QUALIFICATION ARE OTHERWISE AVAILABLE.  THE HOLDER IS AWARE OF
THE PROVISIONS OF RULE 144, PROMULGATED UNDER THE SECURITIES ACT.

 

(4)           THE HOLDER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN
RULE 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT.

 

4

--------------------------------------------------------------------------------


 


(B)           DISPOSITION OF WARRANT OR SHARES.    THIS WARRANT AND ANY SHARES
OF COMMON STOCK ACQUIRED PURSUANT TO THE EXERCISE OR CONVERSION OF THIS WARRANT
MAY BE TRANSFERRED ONLY PURSUANT TO A REGISTRATION STATEMENT FILED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION.  SUBJECT TO SUCH
RESTRICTIONS, THE COMPANY SHALL TRANSFER THIS WARRANT FROM TIME TO TIME UPON THE
BOOKS TO BE MAINTAINED BY THE COMPANY FOR THAT PURPOSE, UPON SURRENDER THEREOF
FOR TRANSFER PROPERLY ENDORSED OR ACCOMPANIED BY APPROPRIATE INSTRUCTIONS FOR
TRANSFER AND SUCH OTHER DOCUMENTS AS MAY BE REASONABLY REQUIRED BY THE COMPANY,
INCLUDING, IF REQUIRED BY THE COMPANY, AN OPINION OF COUNSEL TO THE EFFECT THAT
SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
TO ESTABLISH THAT SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH THE TERMS
HEREOF, AND A NEW WARRANT SHALL BE ISSUED TO THE TRANSFEREE AND THE SURRENDERED
WARRANT SHALL BE CANCELLED BY THE COMPANY.  EACH CERTIFICATE REPRESENTING THIS
WARRANT OR THE SHARES OF COMMON STOCK THUS TRANSFERRED (EXCEPT A TRANSFER
PURSUANT TO RULE 144 OR 144A) SHALL BEAR A LEGEND AS TO THE APPLICABLE
RESTRICTIONS ON TRANSFERABILITY IN ORDER TO ENSURE COMPLIANCE WITH SUCH LAWS,
UNLESS SUCH LEGEND IS NOT REQUIRED IN ORDER TO ENSURE COMPLIANCE WITH SUCH
LAWS.  THE COMPANY MAY ISSUE STOP TRANSFER INSTRUCTIONS TO ITS TRANSFER AGENT IN
CONNECTION WITH SUCH RESTRICTIONS.


 


(C)           APPLICABILITY OF RESTRICTIONS.  NEITHER ANY RESTRICTIONS OF ANY
LEGEND DESCRIBED IN THIS WARRANT NOR THE REQUIREMENTS OF SECTION 7(B) ABOVE
SHALL APPLY TO ANY TRANSFER OF, OR GRANT OF A SECURITY INTEREST IN, THIS WARRANT
(OR THE COMMON STOCK OBTAINABLE UPON EXERCISE HEREOF) OR ANY PART HEREOF (I) TO
A PARTNER OF THE HOLDER IF THE HOLDER IS A PARTNERSHIP OR TO A MEMBER OF THE
HOLDER IF THE HOLDER IS A LIMITED LIABILITY COMPANY, (II) TO A PARTNERSHIP OF
WHICH THE HOLDER IS A PARTNER OR TO A LIMITED LIABILITY COMPANY OF WHICH THE
HOLDER IS A MEMBER, OR (III) TO ANY AFFILIATE OF THE HOLDER IF THE HOLDER IS A
CORPORATION; PROVIDED, HOWEVER, IN ANY SUCH TRANSFER, IF APPLICABLE, THE
TRANSFEREE SHALL ON THE COMPANY’S REQUEST AGREE IN WRITING TO BE BOUND BY THE
TERMS OF THIS WARRANT AS IF AN ORIGINAL HOLDER HEREOF.


 


8.     RIGHTS AS STOCKHOLDERS; INFORMATION.  NO HOLDER OF THIS WARRANT, AS SUCH,
SHALL BE ENTITLED TO VOTE OR RECEIVE DIVIDENDS OR BE DEEMED THE HOLDER OF COMMON
STOCK ISSUABLE UPON THE EXERCISE HEREOF FOR ANY PURPOSE, NOR SHALL ANYTHING
CONTAINED HEREIN BE CONSTRUED TO CONFER UPON THE HOLDER OF THIS WARRANT, AS
SUCH, ANY OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE FOR
THE ELECTION OF DIRECTORS OR UPON ANY MATTER SUBMITTED TO STOCKHOLDERS AT ANY
MEETING THEREOF, OR TO RECEIVE NOTICE OF MEETINGS, OR TO RECEIVE DIVIDENDS OR
SUBSCRIPTION RIGHTS OR OTHERWISE UNTIL THIS WARRANT SHALL HAVE BEEN EXERCISED
AND THE SHARES PURCHASABLE UPON THE EXERCISE HEREOF SHALL HAVE BECOME
DELIVERABLE, AS PROVIDED HEREIN.


 


9.     RIGHT TO CONVERT WARRANT INTO STOCK:  NET ISSUANCE.


 


(A)           RIGHT TO CONVERT.  IN ADDITION TO AND WITHOUT LIMITING THE RIGHTS
OF THE HOLDER UNDER THE TERMS OF THIS WARRANT, THE HOLDER SHALL HAVE THE RIGHT
TO CONVERT THIS WARRANT OR ANY PORTION THEREOF (THE “CONVERSION RIGHT”) INTO
SHARES OF COMMON STOCK AS PROVIDED IN THIS SECTION 9 AT ANY TIME OR FROM TIME TO
TIME DURING THE TERM OF THIS WARRANT.  UPON EXERCISE OF THE CONVERSION RIGHT
WITH RESPECT TO A PARTICULAR NUMBER OF SHARES SUBJECT TO THIS WARRANT (THE
“CONVERTED WARRANT SHARES”), THE COMPANY SHALL DELIVER TO THE HOLDER (WITHOUT
PAYMENT BY THE HOLDER OF ANY EXERCISE

 

5

--------------------------------------------------------------------------------


 


PRICE OR ANY CASH OR OTHER CONSIDERATION) THAT NUMBER OF SHARES OF FULLY PAID
AND NONASSESSABLE COMMON STOCK AS IS DETERMINED ACCORDING TO THE FOLLOWING
FORMULA:


 

X =   B - A 

Y

 

Where:           X =                  the number of shares of Common Stock that
shall be issued to holder

 

Y =                  the fair market value of one share of Common Stock

 

A =                 the aggregate Warrant Price of the specified number of
Converted Warrant Shares immediately prior to the exercise of the Conversion
Right (i.e., the number of Converted Warrant Shares multiplied by the Warrant
Price)

 

B =                  the aggregate fair market value of the specified number of
Converted Warrant Shares (i.e., the number of Converted Warrant Shares
multiplied by the fair market value of one Converted Warrant Share)

 

No fractional shares shall be issuable upon exercise of the Conversion Right,
and, if the number of shares to be issued determined in accordance with the
foregoing formula is other than a whole number, the Company shall pay to the
holder an amount in cash equal to the fair market value of the resulting
fractional share on the Conversion Date (as hereinafter defined).

 


(B)           METHOD OF EXERCISE.  THE CONVERSION RIGHT MAY BE EXERCISED BY THE
HOLDER BY THE SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY
TOGETHER WITH A WRITTEN STATEMENT (WHICH MAY BE IN THE FORM OF EXHIBIT A-1)
SPECIFYING THAT THE HOLDER THEREBY INTENDS TO EXERCISE THE CONVERSION RIGHT AND
INDICATING THE NUMBER OF SHARES SUBJECT TO THIS WARRANT WHICH ARE BEING
SURRENDERED (REFERRED TO IN SECTION 9(A) HEREOF AS THE CONVERTED WARRANT SHARES)
IN EXERCISE OF THE CONVERSION RIGHT.  SUCH CONVERSION SHALL BE EFFECTIVE UPON
RECEIPT BY THE COMPANY OF THIS WARRANT TOGETHER WITH THE AFORESAID WRITTEN
STATEMENT, OR ON SUCH LATER DATE AS IS SPECIFIED THEREIN (THE “CONVERSION
DATE”).  CERTIFICATES FOR THE SHARES ISSUABLE UPON EXERCISE OF THE CONVERSION
RIGHT AND, IF APPLICABLE, A NEW WARRANT EVIDENCING THE BALANCE OF THE SHARES
REMAINING SUBJECT TO THIS WARRANT, SHALL BE ISSUED AS OF THE CONVERSION DATE AND
SHALL BE DELIVERED TO THE HOLDER WITHIN THIRTY (30) DAYS FOLLOWING THE
CONVERSION DATE.


 


(C)           DETERMINATION OF FAIR MARKET VALUE.  FOR PURPOSES OF THIS
SECTION 9, “FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK AS OF A PARTICULAR
DATE (THE “DETERMINATION DATE”) SHALL MEAN:  (I) IF TRADED ON A SECURITIES
EXCHANGE, THE FAIR MARKET VALUE OF THE COMMON STOCK SHALL BE DEEMED TO BE THE
AVERAGE OF THE CLOSING PRICES OF THE COMMON STOCK ON SUCH EXCHANGE OVER THE FIVE
TRADING DAYS IMMEDIATELY PRIOR TO THE DETERMINATION DATE AS REPORTED BY
BLOOMBERG FINANCIAL MARKETS (OR A COMPARABLE REPORTING SERVICE OF NATIONAL
REPUTATION SELECTED BY THE COMPANY AND REASONABLY ACCEPTABLE TO THE HOLDER IF
BLOOMBERG FINANCIAL MARKETS IS NOT THEN REPORTING SALES PRICES OF SUCH SECURITY)
(COLLECTIVELY, “BLOOMBERG”); (II) IF TRADED ON THE NASDAQ STOCK MARKET OR OTHER
OVER-THE-COUNTER SYSTEM, THE FAIR MARKET VALUE OF THE COMMON STOCK SHALL BE
DEEMED TO BE THE

 

6

--------------------------------------------------------------------------------


 


AVERAGE OF THE CLOSING BID PRICES OF THE COMMON STOCK OVER THE FIVE TRADING DAYS
IMMEDIATELY PRIOR TO THE DETERMINATION DATE AS REPORTED BY BLOOMBERG; AND
(III) IF THERE IS NO PUBLIC MARKET FOR THE COMMON STOCK, THEN FAIR MARKET VALUE
SHALL BE DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY IN GOOD FAITH.


 


10.   REPRESENTATIONS AND WARRANTIES.  THE COMPANY REPRESENTS AND WARRANTS TO
THE HOLDER OF THIS WARRANT AS FOLLOWS:


 


(A)           THIS WARRANT HAS BEEN DULY AUTHORIZED AND EXECUTED BY THE COMPANY
AND IS A VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO LAWS OF GENERAL APPLICATION RELATING TO BANKRUPTCY,
INSOLVENCY AND THE RELIEF OF DEBTORS AND THE RULES OF LAW OR PRINCIPLES AT
EQUITY GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF AND OTHER EQUITABLE
REMEDIES.


 


(B)           THE SHARES HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE BY
THE COMPANY AND, WHEN ISSUED IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM PREEMPTIVE RIGHTS.


 


(C)           THE EXECUTION AND DELIVERY OF THIS WARRANT ARE NOT, AND THE
ISSUANCE OF THE SHARES UPON EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE
TERMS HEREOF WILL NOT BE, INCONSISTENT WITH THE COMPANY’S CERTIFICATE OF
INCORPORATION OR BYLAWS, DO NOT AND WILL NOT CONTRAVENE ANY LAW, GOVERNMENTAL
RULE OR REGULATION, JUDGMENT OR ORDER APPLICABLE TO THE COMPANY, AND DO NOT AND
WILL NOT CONFLICT WITH OR CONTRAVENE ANY PROVISION OF, OR CONSTITUTE A DEFAULT
UNDER, ANY INDENTURE, MORTGAGE, CONTRACT OR OTHER INSTRUMENT OF WHICH THE
COMPANY IS A PARTY OR BY WHICH IT IS BOUND OR REQUIRE THE CONSENT OR APPROVAL
OF, THE GIVING OF NOTICE TO, THE REGISTRATION OR FILING WITH OR THE TAKING OF
ANY ACTION IN RESPECT OF OR BY, ANY FEDERAL, STATE OR LOCAL GOVERNMENT AUTHORITY
OR AGENCY OR OTHER PERSON, EXCEPT FOR THE FILING OF NOTICES PURSUANT TO FEDERAL
AND STATE SECURITIES LAWS, WHICH FILINGS WILL BE EFFECTED BY THE TIME REQUIRED
THEREBY.


 


11.   MODIFICATION AND WAIVER.  THIS WARRANT AND ANY PROVISION HEREOF MAY BE
CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE SAME IS SOUGHT.


 


12.   NOTICES.  ANY NOTICE, REQUEST, COMMUNICATION OR OTHER DOCUMENT REQUIRED OR
PERMITTED TO BE GIVEN OR DELIVERED TO THE HOLDER HEREOF OR THE COMPANY SHALL BE
DELIVERED, OR SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, TO
EACH SUCH HOLDER AT ITS ADDRESS AS SHOWN ON THE BOOKS OF THE COMPANY OR TO THE
COMPANY AT THE ADDRESS INDICATED THEREFOR ON THE SIGNATURE PAGE OF THIS WARRANT.


 


13.   BINDING EFFECT ON SUCCESSORS.  THIS WARRANT SHALL BE BINDING UPON ANY
CORPORATION SUCCEEDING THE COMPANY BY MERGER, CONSOLIDATION OR ACQUISITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, AND ALL OF THE OBLIGATIONS OF
THE COMPANY RELATING TO THE COMMON STOCK ISSUABLE UPON THE EXERCISE OR
CONVERSION OF THIS WARRANT SHALL SURVIVE THE EXERCISE, CONVERSION AND
TERMINATION OF THIS WARRANT AND ALL OF THE COVENANTS AND AGREEMENTS OF THE
COMPANY SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE HOLDER
HEREOF.

 

7

--------------------------------------------------------------------------------


 


14.   LOST WARRANTS OR STOCK CERTIFICATES.  THE COMPANY COVENANTS TO THE HOLDER
HEREOF THAT, UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF
THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT OR ANY STOCK
CERTIFICATE AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION, UPON
RECEIPT OF AN INDEMNITY REASONABLY SATISFACTORY TO THE COMPANY, OR IN THE CASE
OF ANY SUCH MUTILATION UPON SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK
CERTIFICATE, THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OR STOCK
CERTIFICATE, OF LIKE TENOR, IN LIEU OF THE LOST, STOLEN, DESTROYED OR MUTILATED
WARRANT OR STOCK CERTIFICATE.


 


15.   DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS SECTIONS OF
THIS WARRANT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF
THIS WARRANT.  THE LANGUAGE IN THIS WARRANT SHALL BE CONSTRUED AS TO ITS FAIR
MEANING WITHOUT REGARD TO WHICH PARTY DRAFTED THIS WARRANT.


 


16.   GOVERNING LAW.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE
OF CALIFORNIA.


 


17.   REMEDIES.  IN CASE ANY ONE OR MORE OF THE COVENANTS AND AGREEMENTS
CONTAINED IN THIS WARRANT SHALL HAVE BEEN BREACHED, THE HOLDER HEREOF (IN THE
CASE OF A BREACH BY THE COMPANY), OR THE COMPANY (IN THE CASE OF A BREACH BY A
HOLDER), MAY PROCEED TO PROTECT AND ENFORCE THEIR OR ITS RIGHTS EITHER BY SUIT
IN EQUITY AND/OR BY ACTION AT LAW, INCLUDING, BUT NOT LIMITED TO, AN ACTION FOR
DAMAGES AS A RESULT OF ANY SUCH BREACH AND/OR AN ACTION FOR SPECIFIC PERFORMANCE
OF ANY SUCH COVENANT OR AGREEMENT CONTAINED IN THIS WARRANT.


 


18.   NO IMPAIRMENT OF RIGHTS.  THE COMPANY WILL NOT, BY AMENDMENT OF ITS
CERTIFICATE OF INCORPORATION OR THROUGH ANY OTHER MEANS, AVOID OR SEEK TO AVOID
THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT, BUT WILL AT
ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE
TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT
THE RIGHTS OF THE HOLDER OF THIS WARRANT AGAINST IMPAIRMENT.


 


19.   SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
WARRANT IN ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION, OR AFFECT ANY OTHER PROVISION OF THIS
WARRANT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


20.   RECOVERY OF LITIGATION COSTS.  IF ANY LEGAL ACTION OR OTHER PROCEEDING IS
BROUGHT FOR THE ENFORCEMENT OF THIS WARRANT, OR BECAUSE OF AN ALLEGED DISPUTE,
BREACH, DEFAULT, OR MISREPRESENTATION IN CONNECTION WITH ANY OF THE PROVISIONS
OF THIS WARRANT, THE SUCCESSFUL OR PREVAILING PARTY OR PARTIES SHALL BE ENTITLED
TO RECOVER REASONABLE ATTORNEYS’ FEES AND OTHER COSTS INCURRED IN THAT ACTION OR
PROCEEDING, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT OR THEY MAY BE ENTITLED.


 


21.   ENTIRE AGREEMENT; MODIFICATION.  THIS WARRANT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES PERTAINING TO THE SUBJECT MATTER CONTAINED IN IT
AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, REPRESENTATIONS, AND
UNDERTAKINGS OF THE PARTIES, WHETHER ORAL OR WRITTEN, WITH RESPECT TO SUCH
SUBJECT MATTER.


 

(Signature page follows)

 

8

--------------------------------------------------------------------------------


 

 

 

The Company has caused this Warrant to Purchase Shares of Common Stock of
Sunesis Pharmaceuticals, Inc. to be duly executed and delivered as of the Date
of Grant specified above.

 

 

SUNESIS PHARMACEUTICALS, INC.

 

 


 


BY:


 


 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

341 Oyster Point Boulevard

 

 

South San Francisco, CA 94080

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

NOTICE OF EXERCISE

 

To:          SUNESIS PHARMACEUTICALS, INC. (the “Company”)

 

1.             The undersigned hereby:

 

o            elects to purchase                shares of common stock of the
Company pursuant to the terms of the attached warrant, and tenders herewith
payment of the purchase price of such shares in full, or

 

o            elects to exercise its net issuance rights pursuant to Section 9 of
the attached warrant with respect to             shares of common stock.

 

2.             Please issue a certificate or certificates representing
                  shares in the name of the undersigned or in such other name or
names as are specified below:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

3.             The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
all except as in compliance with applicable securities laws.

 

 

 

 

 

(Signature)

 

 

 

 

(Date)

 

 

--------------------------------------------------------------------------------